JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. RApp. P. 36; D.C.Cir. Rule 36(b). It is
*12ORDERED AND ADJUDGED that the district court’s order filed September 14, 2000 be affirmed substantially for the reasons stated by the district court in its memorandum order filed September 14, 2000. See also United States v. Williams, 233 F.3d 592 (D.C.Cir.2000).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.